329 F.2d 647
Willie Mae KING, Appellant,v.George Walter YATES, Appellee.
No. 20802.
United States Court of Appeals, Fifth Circuit.
April 14, 1964.

Ward Crutchfield, Chattanooga, Tenn., Nadine Pierce, Ringgold, Ga., for appellant.
J. Hamilton Cunningham, Chattanooga, Tenn., Wade C. Hoyt, Jr., Rome, Ga., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and CARSWELL, District Judge.
PER CURIAM.


1
No errors in the trial of the case appearing from the record on appeal, the judgment of the trial court is


2
Affirmed.